


110 HRES 622 IH: Providing for the correction of the events

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 622
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 4, 2007
			Mr. Blunt (for
			 himself, Mr. Boehner,
			 Ms. Fallin,
			 Mr. McCarthy of California,
			 Mr. Terry,
			 Mr. Barton of Texas,
			 Mr. Goodlatte,
			 Mr. Pearce,
			 Mr. Mica, Mr. Sullivan, Mrs.
			 Blackburn, Mrs. Capito,
			 Mr. Hall of Texas,
			 Mr. Peterson of Pennsylvania,
			 Mr. Upton,
			 Mr. Putnam,
			 Mr. Davis of Kentucky,
			 Mr. McCrery,
			 Mr. Cantor,
			 Mr. Lewis of California,
			 Mr. Graves,
			 Ms. Granger,
			 Mr. McHenry,
			 Mr. Burgess,
			 Mr. Pence,
			 Mr. Bilbray,
			 Mr. Carter,
			 Mr. Gingrey,
			 Mr. Broun of Georgia,
			 Mr. Neugebauer,
			 Mr. Bachus,
			 Mrs. Myrick,
			 Ms. Pryce of Ohio,
			 Mr. Dent, Mrs. Musgrave, Mr.
			 David Davis of Tennessee, Mr. Rogers
			 of Kentucky, Mr. Lewis of
			 Kentucky, Mr. Duncan,
			 Mr. Deal of Georgia,
			 Mr. Reichert,
			 Mr. Everett,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mrs. Drake,
			 Mrs. Schmidt,
			 Mr. Linder,
			 Mr. Culberson,
			 Mr. Camp of Michigan,
			 Mr. Akin, Mr. Walberg, Mr.
			 Forbes, Mr. Miller of
			 Florida, Mr. Boozman,
			 Mr. King of New York,
			 Mrs. Miller of Michigan,
			 Mr. Westmoreland,
			 Mr. Sali, Mr. Campbell of California,
			 Ms. Foxx, Mr. Porter, Mr.
			 McKeon, Mr. Rogers of
			 Alabama, Mr. Petri,
			 Mr. Tancredo,
			 Mr. Inglis of South Carolina,
			 Mrs. Biggert,
			 Mr. Hulshof,
			 Mr. Smith of New Jersey,
			 Mr. Wicker,
			 Mr. Wamp, Mr. Dreier, Mr.
			 Roskam, Mr. Smith of
			 Nebraska, Mr. Tiahrt,
			 Mr. Walden of Oregon,
			 Mr. Feeney,
			 Mr. Price of Georgia,
			 Mr. Kuhl of New York,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burton of Indiana,
			 Mr. Rogers of Michigan,
			 Mr. Brady of Texas,
			 Mr. Thornberry,
			 Mr. Conaway,
			 Mr. Marchant,
			 Mr. Herger,
			 Mr. Hensarling,
			 Mr. Rehberg,
			 Mr. Shadegg,
			 Mr. Jordan of Ohio,
			 Mr. Heller of Nevada,
			 Mr. Wolf, Mr. Fortenberry, Mr.
			 Gillmor, Mr. Lamborn,
			 Mr. Goode,
			 Mr. Kirk, and
			 Mr. Cole of Oklahoma) submitted the
			 following resolution; which was referred to the
			  Committee on
			 Rules
		
		RESOLUTION
		Providing for the correction of the events
		  of August 2, 2007.
	
	
		That the Clerk of the House of
			 Representatives—
			(1)request the
			 Senate to return to the House the bill H.R. 3161, Making appropriations for
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies programs for the fiscal year ending September 30, 2008, and for other
			 purposes;
			(2)modify the
			 engrossment of the bill to include an amendment adding the following to the end
			 of the bill:
				
					751.None of the
				funds appropriated or made available under this Act (including grant funds) may
				be used to employ an alien who is not authorized to be employed in the United
				States.
					752.None of the
				funds appropriated or made available under this Act may be used for rental
				housing assistance programs to provide assistance to an alien not authorized to
				receive such assistance pursuant to 213A of the Immigration and Nationality
				Act.
					;
				and
			(3)transmit the bill
			 as so engrossed back to the Senate.
			
